Honorable Geo. H. Sheppard.
Comptrollerof Public Accounts
Austin, Texas
Dear Sir:                       Opinion NO. O-I.CK~~
                                Re: ,A sheriff commissionedby the Gover-
                                    nor, under authority of Article 1005,
                                     C.C.P., must look for his compensation
                                     to the provisions of Article 1006,
                                     C.C.P. This is true, although he also
                                     holds a capias for the arrest of the
                                     fugitive.
                Your letter of recent'dateaddressed to this office reads
3s   follows:
                "A Sheriff secures a requisitionfrom the
      Governor and goes to a foreign state to return a
     prisoner. He is armed with both requisitfon and capias.
     After reaching the foreign state, the defendant signs a
     waiver of extradition,and the sheriff returns home with-
     out using the requisition. Should the Sheriff collect
     mileage fee from my appropriationto the State line and
     return or should he file expense.accountwith the Governor
     to be paid from the Governor'sLaw EnforcementFund? I
     refer you to conferenceopinion No. 2862 and the Dwight
     Brightman versus Sheppard Case."
               ConferenceOpinLon No 2862 Reports of Attorney General
1'&$1932 p 291 dated July 12 1911 a& referred to in your letter,'
construed'the-law'to be that whei a sh&iff was commissionedby the
Governor of Texas to go to another state after a fugitive from justice for
whom the governor had issued a requisition,he could receive such compen- f'
sation only as the Governor might allow him, under the authority conferred
by Article 1006, C.C.P.
               Mr. Brightman, sheriff of Comanche County, being dissatis-
f%e'dwith our conclusionsof law, sought to have the Supreme Court compel
you to approve his eccount, which you had previously refused to do, in
which he had a claim for mileage to and from the state line. Tinefacts in
the case may be briefly stated as follows: He had been commissioned : by,
the governor to go to the State of Montana for a fugitive from justice who
had been indicted in Comanche County for a felony. He was also armed with
a capias issued for the refugee by the district clerk of Comanche County.
This capias was read to the fugitive by the sheriff as soon as the sheriff
and his prisoner crossed the state line at Dalhart, Texas. Brightman
claimed no compensationfrom Dalhart to the place of arrest in Montana nor
for returning the prisoner to Dalhart, but sought only the statutory fee fo
     .        .


i,
         Hon. Geo. H. Sheppard, Page 3                               o-1016
                                                                              I




                                         Yours very truly
                                         ATTORNEY GENERAL OF TZXAS
                                         s/ Bruce W. Bryant
                                            Bruce VI.Bryant
                                            Assistant
         BWB : Lb1: WC


         APPROVED JULY 6, 1939
         a/ W.F. Moore
         FIRST ASSISTANT
         ATTORNEY GE=
         Approved Opinion CommitteeBy s/RWF Chairman